 SNAP-ON TOOLS
, INC.  342 NLRB No. 2 
5Snap-On Tools, Inc.  
and
 International Union, United 
Automobile, Aerospace & Agricultural Imple-
ment Workers of America, UAW.
  Cases 10Œ
CAŒ33020, 10ŒCAŒ33096, and 10ŒRCŒ15186 
June 16, 2004 
DECISION, ORDER, AND DIRECTION OF 
SECOND ELECTION  BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND WALSH On April 22, 2002, Administrative Law Judge George 
Carson II issued the attached
 decision. The Respondent 
filed exceptions and a supporting brief, the Charging 
Party and the General Counsel filed cross-exceptions and 
supporting briefs, and the 
Respondent filed answering 
briefs. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions
1 and briefs and has decided to 
affirm the judge™s rulings, findings,
2 and conclusions and 
to adopt the recommended Order as modified below.
3 This combined representati
on and unfair labor practice 
case arises in the context of
 an organizational campaign 
conducted in a bargaining unit of production and mainte-

nance employees at the Elizabethton, Tennessee manu-
                                                          
 1 No exceptions were filed to the 
judge™s dismissals of (1) allega-
tions that the Respondent granted 
a benefit by sending letters to non-
network physicians assuring them of
 payment, processing claims for 
employees whose physicians refused to do so, and reimbursing $15 for 

ophthalmologist examinations;  (2) th
e aspect of Objection 1 concern-
ing the assignment of David Shous
e to duties other than his normal 
duties; (3) Objection 2 alleging that
 Shouse engaged in electioneering 
when he entered into the voting area with a disabled employee; (4) 

Objection 5 alleging the publication of threats of violence directed at 
supervisors by nonemployee union members; (5) the aspect of  Objec-
tion 7 concerning the Respondent™s payment of benefits pursuant to its 

prepetition announcement; and (6) Obj
ection 9 alleging the singling out 
of employee Warren Taylor by posting a message on an electronic 
bulletin board concerning the return of union cards.  
2 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.      
3 As the Union has excepted to the judge™s failure to order that the 
notice of the new election include, pursuant 
to Lufkin Rule Co.
, 147 
NLRB 341 (1964), a statement of the reason for the election being set 
aside, we order that such language 
be included in the notice of the new 
election. Fieldcrest Cannon, Inc.
, 327 NLRB 109, 110 fn. 3 (1998); see 
NLRB Casehandling Manual (Part Tw
o), Representation Proceedings, 
Sec. 11452.3.   
The Union has also excepted to the 
judge™s failure to include special 
notice and access remedies and to award the Union its organizing ex-
penses. We find that these remedies are not warranted in this case.    
facturing facility of Snap-On Tools, Inc. (the Respon-
dent). The International Union, United Automobile, 
Aerospace & Agricultural Impl
ement Workers of Amer-
ica, AFLŒCIO (the Union) lo
st the election. The judge 
found that the Respondent viol
ated Section 8(a)(1) of the 
National Labor Relations Act (the Act) by videotaping 
employees™ handbilling at the plant gate, and by granting 

benefits and announcing a cont
emplated change in retiree 
benefits. The judge further found that the Respondent 
violated Section 8(a)(3) and (1) of the Act by issuing a 

final warning to employee David Markland. The judge 
dismissed complaint allegations that the Respondent vio-
lated Section 8(a)(1) by directing employees Markland 
and Herb Smith not to discuss Markland™s altercation 
with employee Wanda Burrow and by creating the im-

pression that union activities would inevitably lead to 
strike violence. The judge also found that the Respondent 
engaged in objectionable conduct affecting the election.
4 Accordingly, he recommended that the election be set 
aside and that a new election be held.  
As set forth below, we reverse the judge and find that 
(1) the Respondent violated Section 8(a)(1) by creating 
the impression that union activities would inevitably lead 
to strike violence, (2) the Respondent did not engage in 

objectionable conduct through employee Shouse™s al-
leged list keeping, and (3) the Respondent did not violate 
Section 8(a)(3) and (1) by issuing a final warning to em-

ployee Markland. We adopt the judge™s decision in all 
other material respects.
5                                                              
 4 The judge sustained election objecti
ons that were coextensive with 
the unfair labor practices he found: 
 announcement of retiree benefits 
(Objection 7 and/or Obj
ection 13) and surveillance (Objection 11). He 
also found that the Respondent interfered with the election by falsely 
attributing potential violence to a statement made by employee Harold 
Sheppard (Objection 4), by predicti
ng a 1-week strike if employees 
selected the Union (Objection 4), a
nd by engaging in list keeping (Ob-
jection 1). As stated below, we 
adopt these findings, except for the 
finding that the Respondent engaged in list keeping.  
5 In so doing, however, we find it unnecessary to pass on the election 
objections that the judge recommende
d be dismissed (Objections 3, 8, 
10, 12, and part of Objection 7). 
Further, we agree with the judge™s finding that the Respondent vio-
lated Sec.  8(a)(1) by changing its 
normal practice of panning the park-
ing lot with a surveillance camera to pointing the camera at the plant 

gate where employees were handbilli
ng. Security guard Polly Grind-
staff, an admitted agent of the Re
spondent, testified that before hand-
billing began, the surveillance came
ra normally panned back and forth 
during shift changes. She said she no
rmally switched the camera into 
panning mode ﬁabout a half hour befo
re shift change.ﬂ However, the 
record establishes that once handbilling began, the camera remained 

fixed on the handbillers.  Ron Hendrix
, an international union represen-
tative, testified that when empl
oyees were present handbilling, ﬁ90 
percent of the timeﬂ the camera would be pointed at the gate where they 

were handbilling.  Employee John Large testified that before the hand-
billing, ﬁthe camera did a sweeping 
motion from one side of the park-
ing lot to the other side, and then ba
ck,ﬂ but that ﬁthe camera stayed on 
us when we were handbilling.ﬂ ﬁThe we
ll-established rule is that absent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  6 1. The General Counsel has excepted to the judge™s 
dismissal of the complaint allegation that the Respondent 
created the impression that employee union activities 
would inevitably lead to strike violence. We find merit in 

this exception.  
The General Counsel™s eviden
ce concerning this alle-
gation was contained in a booklet entitled, ﬁIt™s Time to 

Vote No,ﬂ which the Respondent distributed within the 
week before the election. Th
e booklet stated in part: 
 Some employees have said that if there is a strike at 
Snap-On, they would cross the picket line and come to 
work. 
But don™t be too quick to ignore the reality of 
how difficult crossing the picket line might be.
  After 
all, a Union strike is not successful if people ﬁbreak 

rankﬂ and fail to honor a picket line.  Indeed, one Union 
                                                                                            
 proper justification, photographing or
 videotaping employees as they 
engage in protected concerted activit
y violates Section 8(a)(1) of the 
Act.ﬂ Robert Orr-Sysco Food Services
, 334 NLRB 977 (2001).  The 
Respondent contends  that the cha
nge in the videotaping was in re-
sponse to and was justified by legitimate safety concerns.  The record 
fails to support this claim.  GrindstaffŠwho was responsible for chang-
ing the operation of the cameraŠtesti
fied that no one in Snap-On man-
agement ever requested that she utili
ze the security camera in any par-
ticular manner and that she had discretion in utilizing the camera. She 
also testified that no handbillers or
 other union supporters had told her 
that people were driving unsafely when coming through the gate. Ac-
cordingly, safety concerns could not have been the true reason Grind-
staff changed the operation of the camera.  Under these circumstances, 

we agree with the judge that the 
Respondent engaged in unlawful sur-
veillance when it altered its normal practice and pointed its camera at 
the gate where its employees were 
engaged in protected activity.    
We also agree with the judge™s finding that the Respondent engaged 
in objectionable conduct when, 8 days
 before the election, it posted a 
memo entitled, ﬁEmployee Strike Costs.ﬂ This memo listed strikes at 

the Respondent™s other facilities, the dur
ation of the strike, and the cost 
to employees. The last item was the following:  
2001    Elizabethton   1 week    $936.00 
The memo was posted throughout the plant. Several hours later, it was 

taken down. When it was reposted, it omitted the duration of any poten-
tial strike at Elizabethton, and the cost was revised to
 $842.00. The 
judge found that the Respondent™s memo was objectionable because it 

predicted, without qualification and 
without factual basis, that there 
would be a 1-week strike if the employees selected the Union. The 
judge further found that the reposted document did not repudiate the 

objectionable language.  We agree w
ith the judge that the Respondent 
engaged in objectionable conduct in this regard. 
Member Schaumber would not find 
that the Respondent predicted a 
1-week strike if the employees sele
cted the Union, th
ereby interfering 
with employee free choice. Eight da
ys before the election, the Respon-
dent posted a memo entitled, ﬁEmplo
yee Strike Costsﬂ that listed the 
facilities at which strikes had occu
rred. The list included the Respon-
dent™s Elizabethton facility with no
tations of ﬁ2001,ﬂ ﬁ1 week,ﬂ and 
ﬁ$936.00.ﬂ Member Schaumber does 
not find this entry constitutes a 
prediction of a 1-week strike if em
ployees selected the Union. Rather, 
in his view, the entry was merely an estimate of how much a strike at 
Elizabethton was likely to cost if one occurred. Therefore, contrary to 

his colleagues, Member Schaumber 
would not adopt the judge™s finding 
that the Respondent™s posting of th
e list constituted objectionable con-
duct. 
supporter at Snap-on who claims to have been a UAW 
member for 17 years in Detroit recently spoke of using 
a high-powered rifle to shoot anyone who crossed the 
picket line as well as a Judge! [Emphasis in original.] 
 This example resulted from an alleged conversation be-

tween security guard Grindstaff and employee Sheppard. 

Grindstaff stated that she told Sheppard that if there was a 
strike, 1500 people would be lining up for jobs, and that he 
replied, ﬁNot if somebody was over there in that field with a 

high-powered rifle and shot the first son of a bitch that 
crossed the line, and then we
nt down there and shot the 
Judge that issued the order.ﬂ Grindstaff furnished the Re-
spondent a written statement in which she stated that 
Sheppard said, ﬁSomeone should be over in the field with a 

high-powered rifle & shoot everyone who comes through 
the gate, starting with the judge who wouldn™t let them stop 
people from crossing a picket line.ﬂ  
Sheppard denied having this conversation with Grind-
staff, but acknowledged that in conversation with other 
employees, he had spoken of an incident involving a 

United Mine Workers strike in which people got shot and 
a judge was injured.
6 Sheppard explained that the Re-
spondent™s statement referred to him because he was ﬁthe 

only one who had worked at Chrysler.ﬂ Although 
Sheppard asked the Respondent
 to retract the statement, 
the Respondent refused to do so on the ground that ﬁthere 

were no names mentioned.ﬂ  
 The Board has held that an
 employer violated Section 
8(a)(1) of the Act by stating that bomb threats and van-

dalism occur when ﬁoutsidersﬂ get involved, where there 
was a complete lack of evidence as to who was responsi-
ble for the bomb threats and vandalism. The Board held 
that the employer blamed the union and was in effect 
ﬁtelling the employees if you don™t want vandalism and 

bomb threats (and who would) then get rid of the Un-
ion.ﬂ
 CDR Mfg.
, 324 NLRB 786, 790 (1997). See also 
Kawasaki Motors Corp., U.S.A
., 257 NLRB 502, 510Œ
511 (1981), enfd. mem. 691 F.2d 507 (9th Cir. 1982), 
cert. denied 459 U.S. 1202 (1983) (employer that ﬁrea-
sonably conveyed the thought that the Union was respon-

sible for making bomb threatsﬂ violated Section 8(a)(1) 
of the Act because  ﬁno evidence of linkage between 
such threats and the Unionﬂ was ever advanced). 
  The Respondent™s statements are similar to those 
found unlawful in 
CDR Manufacturing
 and 
Kawasaki
, and likewise lack evidentiary support. Here, there was no 

evidence that the Union made the threat of strike vio-
lence. Most significantly, the only report the Respondent 
had regarding Sheppard™s purported remark referred to 

                                                          
 6 The judge did not decide whether there was, in fact, a conversation 
between Grindstaff and Sheppard. 
 SNAP-ON TOOLS
, INC.  7ﬁsomeoneﬂ being in a field with a rifle. As Grindstaff 
admitted, Sheppard never made any statement even re-
motely suggesting that 
he would shoot anyone. Further, 
the Respondent refused Sheppard™s request that it retract 

the statement. When the Resp
ondent, in the absence of 
any reasonable basis, stated that a current employee (re-
ferring unmistakably to Sheppard) had spoken of using a 

high-powered rifle to shoot anyone who crossed the 
picket line, the Respondent, as did the employers in 
CDR 
Manufacturing
 and 
Kawasaki
, created fear among its 
employees that would reasonably tend to discourage 
them from engaging in union activities. Accordingly, we 
find that the Respondent violated Section 8(a)(1) in this 
regard.
7   2. The Respondent excepts to the judge™s findings that 
employee Shouse was an agent of the Respondent and 
that he engaged in objectionable list keeping. We find 
merit in these exceptions.  
During the morning voting session, Shouse was in a 
position from which he could observe employees as they 
returned to work after voting. Shouse was standing next 

to the Respondent™s attorney. Several employees testified 
that it looked like Shouse was watching employees as 
they left the voting area and that it looked like Shouse 

was writing something down. 
The Board applies common law principles when exam-
ining whether an employee is an apparent agent of an 

employer. The test is whether, ﬁunder all the circum-
stances, ‚the employees would reasonably believe that 
the employee in question was reflecting company policy 

and speaking and acting for management.™ﬂ 
Waterbed 
                                                          
 7 In recommending that this allega
tion be dismissed, the judge relied 
on Hampton Inn
, 309 NLRB 942, 943 (1992). That case is distinguish-
able.  In 
Hampton Inn, the employer posted a notice entitled, ﬁ
WHAT 
CAN THE UFCW GIVE YOU?
ﬂ The notice included the following 
statements: ﬁ[t]he 
right to throw
 brickbats at cars of nonstrikersŠeven 
if they are your friends,ﬂ and ﬁ[t]he 
right to fear
 for your safety and the 
safety of your loved ones if you oppose United Food and Commercial 
Workers Union strikes.ﬂ (Emphasis in 
original.) These statements were 
general references to possible strike 
violence, which were not attributed 
to any individual. The Board found that the statements were not threats 
of strike violence and were, instead, 
expressions of  ﬁopinion as to one 
possibility of what might happen should the Union win.ﬂ Id. at 943. In 
contrast, the threat here was specificŠshooting those who crossed a 
picket lineŠand was attributed to 
a Snap-On employee. Further, the 
Respondent had no reasonable basis for believing that a Snap-On em-
ployee would take the action threatened. 
Chairman Battista concurs in the re
sult.  However, in doing so, he 
notes that, unlike 
CDR Manufacturing
 and 
Kawasaki
, the Respondent 
here did not say that 
the Union would cause violence.  In the instant 
case, the Respondent predicted that 
a union member would resort to 
violence.  However, even the more
 limited prediction was not based on 
fact.  It was based on a union me
mber™s statement that ﬁsomebodyﬂ 
could resort to violence.  Thus, the Respondent™s prediction was with-

out factual basis. In these circum
stances, Chairman Battista joins his 
colleagues in finding a violation.  
World, 286 NLRB 425, 426Œ427 (1987) (citations omit-
ted). ﬁThe burden of proving any type of agency rests 
with the party asserting that relationship,ﬂ i.e., the Charg-
ing Party/Petitioner in the instant case. 
Millard Process-
ing Services, 
304 NLRB 770, 771 (1991), enfd. 2 F.3d 
258 (8th Cir. 1993), cert. denied 510 U.S. 1092 (1994). 
In this case, the judge™s conclusion that Shouse was the 

Respondent™s agent was based solely on the ground that 
it was ﬁundisputed that Shous
e was present with the [Re-
spondent™s attorney] at vari
ous times.ﬂ The fact that 
Shouse, an hourly employee who had been selected by 
the Respondent to serve as a substitute observer, was 
seen standing near the Respondent™s attorney, without 
any other evidence of agency status, is insufficient to 
satisfy the Charging Party/Petitioner™s  burden. Accord-

ingly, we reverse the ju
dge™s agency finding.  
We also reverse the judge™s determination that Shouse 
engaged in list keeping.  As discussed above, the evi-

dence shows that Shouse could observe employees as 
they returned to the plant after they voted, that Shouse 
stated the names of several employees after they had 

voted, and that he appeared to be writing something 
down. From this, the judge inferred that Shouse was 
keeping a list of persons who had voted. This inference is 

not supported by the record as a whole.  No one actually 
testified to having seen a list of any kind. Employee 
Timothy Timbs testified that it looked like Shouse was 

writing something, but Timbs also stated that he ﬁcould 
not seeﬂ what Shouse was ac
tually doing. Employee Roy 
Ward stated that he believed that Shouse spoke either 

ﬁyesﬂ or ﬁnoﬂ after he and another employee had voted 
and that  ﬁit looked like . . . they were marking some-
thing.ﬂ Ward did not further describe the ﬁsomething.ﬂ 
The judge himself admitted that ﬁno employee who ob-
served Shouse or heard his name being spoken saw a 

list.ﬂ Considered as a whole, we find that this testimony 
is insufficient to support the inference of list keeping 
made by the judge. Accordi
ngly, we reverse the judge 
and overrule this objection.
8       
3. The Respondent excepts to
 the judge™s finding that 
it violated Section 8(a)(3) of the Act by issuing a warn-

ing to employee Markland for ﬁgiving false replies or 
testimony to the company.ﬂ The General Counsel and the 
Union except to the judge™s dismissal of the allegation 

that the Respondent violated Section 8(a)(1) of the Act 
                                                          
 8 Member Walsh finds it unnecessary to pass on the judge™s findings 
that Shouse was the Respondent™s agen
t and that he engaged in objec-
tionable list keeping.  The Responde
nt™s critical-period surveillance, 
announcement of benefits, and threats 
of strikes and violence interfered 
with the employees™ free choice of
 representative and are sufficient 
grounds upon which to order a new elec
tion.  Accordingly, he finds no 
need to pass on the list-keeping objection. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  8 when it prohibited Markland and employee Smith from 
discussing a workplace altercation that Markland had 
with coworker Burrow.  We fi
nd no merit to either alle-
gation.  
The facts surrounding Markland™s altercation with 
Burrow, the Respondent™s direction not to talk about it, 
and the Respondent™s warning 
to Markland are set out in 
detail in the judge™s decision. On May 16, 2001,
9 Mark-
land, in the course of processing an order, realized that 
there was no storage number 
on a routing slip that Bur-
row had given him. Markland went to the dispatch office, 
which was a cubicle with a sliding glass window, and 
slid the window open. When Burrow approached the 
window, Markland held up the routing slip and said that 
there was no storage number
 on it. Then, according to 
Markland, Burrow reached through the window and 
slapped him on his cheek. He stepped back and asked her 
why she did that. He then 
walked away, 
and Burrow fol-
lowed, attempting to apologize.  
According to Burrow, she reached through the window 
and patted Markland™s face, telling him that she would find 

the order. She said she attempted to touch him again, to 
ﬁtake it back,ﬂ but he turned and left. She then apologized. 
Markland reported the incident to supervisor Tony 
Irick, Human Resources Manager Chamberlain, and 
General Supervisor Larry Cooper. He said that Burrow™s 
slap was an emotional shock and that he was too upset to 

work. He requested and was granted a gate pass to go 
home. Later that day, Markland swore out a warrant 
against Burrow for assault, 
which he later withdrew on 
advice of his counsel. 
Chamberlain interviewed Burr
ow as well as employees 
McFarland and Shouse, who Markland claimed were 
present when Burrow allegedly slapped him. Burrow 
admitted only to playfully tapping Markland on the 

cheek. Neither McFarland nor Shouse reported any 
physical contact with Markland. The following day, 
Chamberlain and Cooper told Markland that they felt he 

was ﬁblowing things out of proportion,ﬂ that he had not 
been slapped, that they ha
d seen no signs of physical 
contact, and that he was creating a hostile work environ-

ment for Burrow by talking about the incident on the 
shop floor.  
Later that day or the next, Plant Manager Gary Olden-
burg came to Markland™s workstation and told him that 
he could not speak for Burrow but that, on behalf of the 
Respondent, he was sorry the incident had happened. 

According to Markland, Oldenburg additionally stated 
that Burrow had a ﬁreputationﬂ and that he had seen her 
ﬁkind of slap around and hit on people as a gesture of 

                                                          
 9 All dates hereafter are 2001. 
expression.ﬂ Oldenburg demonstrated by patting Mark-

land™s shoulder. 
Markland then returned to Chamberlain and Cooper 
and told them that Oldenburg had said that he had seen 

Burrow slap and hit people.  Oldenburg, who was then 
asked to join the impromptu meeting, claimed that Mark-
land misquoted himŠthat he merely had said that he had 

seen Burrow ﬁtouch people.ﬂ Markland disputed Olden-
burg™s denial. Markland was again told that he was blow-
ing things out of proportion, to ﬁdrop it and let it go,ﬂ and 

not to talk to anyone on the floor about the incident, as 
he was creating a hostile environment on the floor.  
Several days later, on May 22, Markland was called 
into the office, and after reque
sting a witness, was joined 
by employee Smith. Markland was presented with a final 

written warning for the ﬁmajor offenseﬂ of ﬁgiving false 
replies or testimony.ﬂ The warning set forth a chronology 
of events beginning with 
Markland™s altercation with 
Burrow. It noted that, although Markland had reported 
that Burrow had slapped him hard, neither Supervisor 
Irick, to whom he had first reported the slap, nor Cham-

berlain or Cooper had seen a red mark or any other evi-
dence of a slap to Markland™s face, and that neither wit-
ness who Markland identified (apparently McFarland and 

Shouse) had seen any physical contact or heard the sound 
of a slap. The warning further recounted Markland™s 
claim that Plant Manager Oldenburg had told him that 

Oldenburg had seen Burrow hit people previously but 
that Oldenburg had denied this statement and had said 
that he had told Markland merely that he had seen Bur-

row pat someone as a friendly gesture. The warning then 
noted that Markland had responded by asserting that 
Oldenburg was not being truthful. The warning stated 
that Markland ﬁin effect  . . . called the plant manager a 
liar.ﬂ The warning further stated: 
 In summary our investigation shows that you have 

written and verbalized false statements about your con-

versation with Plant Manager Gary Oldenburg and you 
have directly accused him of lying. The unfounded al-
legations that you have made against Wanda Burrow 

have created a great deal of stress for both her and her 
husband, Eddie Burrow, and have also created a great 
deal of unrest among the employee population. 
 The warning concluded by stating that it was a final written 

warning and that further activities of this nature would result 

in discipline up to and including termination. Markland and 
Smith were both directed not to speak about the incident. 
We find, contrary to the judge, that the Respondent™s 
warning to Markland did not violate Section 8(a)(3). Un-
der the test set out in 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
 SNAP-ON TOOLS
, INC.  9455 U.S. 989 (1982), to establish the violation, the Gen-
eral Counsel must show by
 a preponderance of the evi-
dence that Markland™s protected activity was a motivat-
ing factor in the Respondent™s
 decision to issue the warn-
ing. Thus, the General Counsel must show that Markland 
engaged in union activity, that the Respondent had 
knowledge of that activity, and that the Respondent 

demonstrated antiunion animus. Once the General Coun-
sel has made the required showing, the burden shifts to 
the Respondent to demonstrate that it would have taken 

the same action even in the 
absence of the protected un-
ion activity.  
The judge found that Markland was a known union 
supporter. During the campaign leading up to the March 
21 election, Markland wore a union shirt for a short pe-

riod of time and then began wearing union buttons. Thus, 
it is undisputed that the Respondent was aware of Mark-
land™s support for the Union. 
We find, however, that the General Counsel failed to 
show that antiunion animus was a motivating factor in 
the Respondent™s issuance of the warning to Markland. 

While Markland engaged in union activity during the 
campaign leading up to the March 21 election, the warn-
ing was not issued to Markland until May 22, 2 full 

months after the election was held. Thus, the warning 
was remote in time from Markland™s union activity and 
proximate to the events for which Markland was purport-

edly disciplined.  Thus, the Respondent warned Mark-
land shortly after: Markland™s claimŠwhich the Re-
spondent™s investigation found unsupportedŠthat Bur-

row had slapped him; Markland™s persistent protestations 
concerning this event; the disruption that this issue 
caused among employees; and Markland™s further state-
ment, which the Respondent found to be false, that Plant 
Manager Oldenburg had told Markland that he had seen 

Burrow hit other people.  
Nor do we find that the 8(a)(1) conduct that the Re-
spondent engaged in prior to the election warrants a con-

trary result.  Those violations were not directed at Mark-
land, involved wholly unrelated conduct, were remote in 
time from Markland™s discipline, and the warning was 

directed solely at Markland™s subsequent behavior, 
which was wholly unrelated to union activity. 
  Moreover, contrary to our dissenting colleague, we 
do not find that the Respondent treated Markland in a 
disparate manner. The Respondent did not discipline 
either Markland or Burrow for their altercation. Rather, 

the Respondent disciplined Markland for his subsequent 
conduct of making unfounded allegations against Burrow 
and making false statements about his conversation with 

Oldenburg. Therefore, contrary to our dissenting col-
league, the fact that the Respondent did not also disci-
pline Burrow does not show that the Respondent™s disci-
pline of Markland constituted disparate treatment. Fur-
ther, while, as our colleague notes, there is no indication 
in the record that the Respondent had disciplined any 

employee other than Markland for disputing what a supe-
rior had said, the crux of 
the conduct for which the Re-
spondent disciplined Markland was his making un-

founded or false statements. While it may be that no em-
ployee had previously engaged in precisely the same type 
of misconduct as Markland did, the Respondent was not 

thereby precluded from validly disciplining Markland for 
such misconduct. 
Our colleague also suggests that the Respondent was 
concerned about getting Markland to drop his complaints 
about Burrow so as not to create a hostile work environ-

ment for Burrow (who had expressed her opposition to 
the Union), and the Respondent was not similarly con-
cerned about creating a hostile work environment for 

Markland (a union supporter). Our colleague™s sugges-
tion has no merit. The Respondent was concerned about 
a hostile work environment for Burrow because she was 

the one accused of slapping
 people. The reason why 
there was no similar concern 
about Markland was that he 
was the accuser, not the accuse
d. The fact that Burrow 
was against the Union, and Markland was for the Union, 
was irrelevant. 
In these circumstances, we find that the General Coun-
sel has failed to show that the warning was motivated by 
antiunion animus. Accordingly, we dismiss the complaint 
allegation that the Respondent™
s issuance of the warning 
violated Section 8(a)(3).  Even if we were to find, which 
we do not, that the General Counsel established his re-
quired initial showing under 
Wright Line
, we would find 
that the Respondent has succeeded in demonstrating that 
it would have taken the same action against Markland 

even in the absence of hi
s protected union activity.
10                                                           
 10 Member Walsh agrees with the judge, for the reasons stated by 
him, that the General Counsel esta
blished that Markland™s union activ-
ity was a motivating factor in the 
Respondent™s decision to issue the 
final warning to Markland. The wa
rning was not, as his colleagues 
maintain, ﬁremote in timeﬂ from Markland™s support for the Union in 
the election, particularly in light of
 the fact that the representation mat-
ter was still pending at the time the warning was issued.  Further, the 

Respondent displayed its unlawful motivation, not only by its 8(a)(1) 
conduct around the time of the election, but also by treating Markland 
in a disparate manner.  Thus, the Respondent was concerned only with 

getting Markland to drop his complaints about Burrow so as not to 
create a hostile work environment fo
r Burrow, who had expressed her 
opposition to the Union. There is no indication in the record that Bur-

rowŠwho admittedly touched Markland without his consentŠwas 
warned about creating a hostile work
 environment for Markland, who 
was concededly known to be a union supporter. There is also no indica-

tion in the record that any other em
ployee had ever been disciplined for 
disputing what a superior had said. In these circumstances, the judge 
properly found that the General Co
unsel met his initial burden under 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  10We agree with the judge that the Respondent™s direc-
tion to Markland and Smith not to discuss the altercation 
did not violate Section 8(a)(1). The incident between 
Markland and Burrow was a 
private, one-on-one alterca-
tion, unrelated to any term or condition of employment. 
Furthermore, as the judge pointed out, the prohibition 
imposed by the Respondent was limited to the discussion 

of the altercation between Markland and Burrow. By its 
own terms, the prohibition did not apply to the discipline 
imposed on Markland or any other matter affecting terms 

and conditions of employment.  Finally, Markland™s own 
testimony reveals that when he spoke of the incident to 
coworkers, he ﬁjust told them that [he] got slapped and 
that was it.ﬂ Thus, Markland™s conversations with other 
employees were limited to the altercation, which, as 

stated above, was unrelated to a term or condition of em-
ployment. Accordingly, inasmu
ch as the record fails to 
show any nexus or link between the Respondent™s direc-

tive and activity protected by the Act, we affirm the 
judge™s dismissal of this allegation.
11 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Snap-On 

Tools, Inc., Elizabethton, Tenn
essee, its officers, agents, 
successors, and assigns, shall take the action set forth in 
the Order as modified. 
1.  Substitute the following for paragraph 1(c). 
ﬁ(c) In the absence of any 
reasonable basis, creating 
the impression that employee union activities will inevi-

tably lead to strike violence.ﬂ 
2. Delete paragraph 2(a) and reletter the subsequent 
paragraphs.  
3.   Substitute the attached notice for that of the admin-
istrative law judge. 
[Direction of Second Election omitted from publica-
tion.] 
                                                                                            
 Wright Line
 and that the Respondent faile
d to establish that it would 
have taken the same action against Markland in the absence of his 

union activity.  
11 Member Walsh finds that the Respondent violated Sec. 8(a)(1) 
when it instructed Markland and Smith 
not to discuss this altercation. 
Even assuming that the altercation itself did not involve a term or con-
dition of employment, the restriction the Respondent placed on Mark-
land and Smith regarding the incide
nt would reasonably be construed 
by them as encompassing the Respondent™s actions taken as a result of 
the altercation. These actionsŠdiscipline against Markland, but not 
against BurrowŠundoubtedly related to terms and conditions of em-

ployment.  As such, the prohibition 
on discussing the altercation would 
necessarily interfere with the employ
ees™ right to act in concert regard-
ing terms and conditions of employme
nt and is in violation of Sec. 
8(a)(1) of the Act.  
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT engage in surveillance of your activities 
on behalf of the International Union, United Automobile, 
Aerospace & Agricultural Impl
ement Workers of Amer-
ica, UAW, or any other labor union. 
WE WILL NOT grant benefits or announce retiree bene-
fits to you in an effort to discourage you from supporting 

the Union.  
WE WILL NOT, in the absence of any reasonable basis, 
create the impression that employee union activities will 

inevitably lead to strike violence. 
WE WILL NOT in
 any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above.
   SNAP-ON TOOLS
, INC.   Sally R. Cline, Esq., 
for the General Counsel
. Stephen M. Darden
 and 
Christopher D. Owens, Esqs., 
for the 
Respondent. Lesley A. Troope, Esq., 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE GEORGE CARSON 
II, Administrative Law Judge. This case 
was tried in Elizabethton, Tenn
essee, on February 11 through 
14, 2002,
1 pursuant to a consolidated complaint that issued on 
September 28.2 The complaint, as am
ended, alleges various 
violations of Section 8(a)(1) of
 the Act and the discriminatory 
warning of employee David Markland in violation of Section 
8(a)(1) and (3) of the Act.
3 In the same document, the Regional 
                                                          
 1 All dates are in 2001 unless otherwise indicated. 
2 The charge in Case 10ŒCAŒ33020 was filed on April 19 and the 
charge in Case 10ŒCAŒ33096 was filed on June 4. 
3 The misspelling of Markland as ﬁMacklandﬂ in portions of the 
transcript is corrected. 
 SNAP-ON TOOLS
, INC.  11Director, having issued an Order Directing Hearing on Chal-
lenged Ballots and Objections in Case 10ŒRCŒ15186, consoli-
dated that case for hearing with the unfair labor practice cases. 
The Respondent™s answer denies 
all violations of the Act. I 
find, with certain exceptions, th
at the Respondent did violate 
the Act as alleged in the complaint. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel, the Respondent, and the Charging 
Party, I make the following 
FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, Snap-On Tools, Inc. (the Company), is a 
Wisconsin corporation engaged in the business of manufactur-
ing hand tools at various locatio
ns including its plant at Eliza-
bethton, Tennessee, from which it annually sells and ships 
products valued in excess of $50,000 directly to customers 
located outside the State of Te
nnessee. The Respondent admits, 
and I find and conclude, that it
 is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
The Respondent admits, and I fi
nd and conclude, that Inter-
national Union, United Automobile, Aerospace & Agricultural 
Implement Workers of America, UAW, the Union, is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. Background The Elizabethton Snap-On plant operates three shifts and em-
ploys over 200 employees. The Plant Manager is Gary Olden-
berg. The Union began organizational activity in January 2001. 
Plant Manager Oldenberg, in a letter to employees dated January 
30, acknowledged that he was aware of the union activity. 
The petition for an election in Case 10ŒRCŒ15186 was filed 
on February 7. A Stipulated 
Election Agreement was approved on February 21. The election wa
s held on March 21. The tally 
of ballots reflected that the Union received 100 votes whereas 
107 employees voted for no representation. There were 10 chal-
lenged ballots. Following the opening 
of the hearing all parties, 
without acknowledging the eligibility or ineligibility of any 
challenged voter and without waiving their right to challenge 
the same voters in any future election, agreed to waive all chal-
lenges and open the 10 challenged 
ballots. The revised tally 
reveled that the Union received
 107 votes and that 110 employ-
ees voted for no representation. 
The complaint alleges that, prior to the election, the Com-
pany engaged in surveillance, granted benefits to employees 
and announced benefits to retire
es in order to discourage em-
ployees from supporting the Union, and created the impression 
that union activities would invariably lead to strike violence. 
Following the election, the comp
laint alleges that the Respon-
dent issued a discriminatory wa
rning to employee David Mark-
land and directed employees not 
to speak to other employees 
about an altercation on the plant 
floor in order to prevent em-
ployees from engaging in prot
ected concerted activity.  
The Union filed objections to the election, several of which 
are coextensive with the preelect
ion complaint allegations. This 
decision shall first address the complaint allegations and then 
the objections to the election that are not coextensive with any 
complaint allegation.
 B. The Complaint Allegations 
1. Surveillance 
The complaint alleges that the Respondent engaged in sur-
veillance by videotaping employees™ union handbilling at the 
plant gate. The facts relating to th
is allegation are not in signifi-
cant dispute. The Company has, for a number of years, operated 
surveillance cameras. One of these cameras observes the gate 
that is the entrance to the employee parking lot. Polly Grind-
staff is an employee of a security agency named Guardsmark 
who is assigned to, and is an admitted agent of, Snap-On. 
Grindstaff acknowledged that, prior to the handbilling that be-
gan on January 29, it was normal 
for the surveillance camera to 
pan back and forth during shift changes. Her normal procedure 
was to switch the camera into 
panning mode ﬁabout a half hour 
before shift change.ﬂ The camer
a would begin to videotape at 
that time and throughout the panni
ng process. In the course of 
each pan, the camera would pick up the gate upon which it was 
pointed at all times other than at shift change. Grindstaff ex-

plained that the camera would pan the parking lot during shift 
changes to monitor employee conduct such as dropping bubble 
gum on the hoods of cars in hot 
weather, recording accidents 
for which there ﬁmight need [to be] a record,ﬂ or catching ﬁem-
ployees coming in late or something like that.ﬂ 
Ron Hendrix, an International Representative of the Union, 
was in charge of the organizational campaign at Elizabethton. 
He testified that, when employ
ees were present handbilling, 
ﬁ90 percent of the timeﬂ the camera would be pointed at the 
gate where they were handbilling and that employees would 
comment, ﬁwe™re on Candid Camera.ﬂ Hendrix observed that 
some potential recipients of union handbills, ﬁif they were right 
there where the cameras would see them, they wouldn™t take 
handbills.ﬂ He explained that, when the cars were lined up before 
the gates opened, they were out of camera range and that ﬁsome of 
those employees would take it [union literature] if they were lined 
up in that line . . .  [b]ut they woul
dn™t if they . . .  were pulling in. 
They would just drive right by us.ﬂ 
The Board, in 
Robert Orr-Sysco Food Systems
, 334 NLRB 
977 (2001), summarized precedent 
relating to interference with 
organizational activity involvi
ng surveillance cameras. 
 The well-established rule is that absent proper justifica-
tion, photographing or videotaping employees as they en-
gage in protected concerted activity violates Section 8(a)(1) 
of the Act. 
F. W. Woolworth Co.
, 310 NLRB 1197, 1197 
(1993); 
Saia Motor Freight Line, Inc.
, 333 NLRB 784 
(2001). It also constitutes objectionable conduct, 
Mercy 
General Hospital
, 334 NLRB 100, 104Œ105 (2001), and 
warrants direction of a new election unless the impact on 
election results is de minimis, 
[I]d. at 8. These rules apply 
not only where a videotape is shot with a handheld camera, 
but also where, as here, the videotape is created with a ro-
tatable security camera purposefully directed at protected 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  12concerted activity. See, e.g., 
Mercy General Hospital
, supra; 
U.S. Ecology Corp.
, 331 NLRB 223, 235 (2000); 
Dyna-
tron/Bondo Corp.
, 323 NLRB 1263, 1269 (1997), enfd. in 
relevant part 176 F.3d 1310 (11th Cir. 1999); 
Frontier Hotel 
& Casino
, 323 NLRB 815, 837 (1997), enfd. in relevant part 
sub nom. 
Unbelievable, Inc. v. NLRB
, 118 F.3d 795 (D.C. 
Cir. 1997). At the same time, however, the Board ﬁrecog-
nize[s] that an employer has the right to maintain security 
measures necessary to the furtherance of legitimate business 
interests during the course of union activity.ﬂ 
National Steel 
& Shipbuilding Co.
, 324 NLRB 499, 501 (1997), enfd. 156 
F.3d 1268 (D.C. Cir. 1998). Thus, it is neither unlawful nor 
objectionable when a rotatable security camera, operating in 
its customary manner, happens to record protected con-
certed activity on videotape. Cf. 
Mercy General Hospital
, supra, slip op. at 6 (finding no justification for videotaping 
where direction security camera was pointing ﬁdid not result 
from the established way in which the camera was operat-
ingﬂ); Frontier Hotel & Casino
, supra at 837 (finding no 
justification for videotaping where security camera focused 
on union activity and did not rota
te to scan parking lot ﬁas 
was customarily the caseﬂ). Id. at slip op. 1Œ2. 
 Grindstaff, who made known to employees her opposition to 
the Union, admitted that when 
employees were handbilling she 
ﬁwatched the gate to make su
re no unauthorized people came 
on the propertyﬂ and utilized the camera for that ﬁsometimes.ﬂ 
She did not contradict the testimony of Hendrix that the camera 
was pointed towards employees 
handbilling at the gate 90 per-
cent of the time. Grindstaff admitted that there were no inci-
dents of trespass or violence, nor did she receive any reports of 
improper driving. Grindstaff's testimony that the normal proce-
dure was for the camera to pan back and forth during shift 
change confirms that, when employees were handbilling, she, 
an admitted agent of the Respondent, altered the normal proce-
dure regarding the surveillance camera. The Respondent™s ar-
gument regarding known union adherents publicly handbilling 
being able to be observed is not the issue. The Board made 
clear in 
Mercy General Hospital
, supra at 105, the substantive 
difference between being ﬁmer
ely observedﬂ and being photo-
graphed. That the gate would have
 incidentally been videotaped 
for a portion of every scan does not validate the Respondent™s 
position. The continuous observation of handbilling prevented 
employees who desired to receiv
e union literature anonymously 
from doing so. Consistent with Board precedent, I find that the 
alteration of the Respondent's 
normal practice of panning the 
parking lot with a surveillance
 camera that was taping during 
shift change by pointing that camera at the gate where employ-

ees were engaged in protected Section 7 activity violated Sec-
tion 8(a)(1) of the Act. 
2. Grant of benefits to employees 
The Company is self-insured but contracts the administration 
of its employee health insura
nce. On September 11, the Com-
pany advised all employees by letter that the Company was 
changing the insurance company that administered its health 
insurance program from a company identified as Harrington to 
Aetna. Employees were also a
dvised that their deductible was 
being increased and that the weekly employee contribution for 
medical benefits was being increased. These same changes 
were confirmed to employees at 
a meeting held in September or 
October. At that meeting, empl
oyee Franklin Coleman recalled 
that Plant Manager Oldenberg stated that ﬁhe did not expect 
anybody to like it, but neither he nor anyone else could do any-
thing about it.ﬂ Following the Company™s announcement that it was changing 
the administrator of its medical plan to Aetna, several employees 
learned that their physicians were not in the Aetna network and 
complained about this to Human Resources Manager Carletta 
Chamberlain. Chamberlain communicated these concerns to 
Company headquarters in Wisconsin. The Company took no 
action to recruit physicians into 
the Aetna network. As early as 
September 22, the Company advised employees that it was their 
responsibility to recruit their phy
sicians into the Aetna network. 
By e-mail dated December 1, in a response to one of Chamber-
lain™s e-mails, Director of Corp
orate Benefits Paul Prickett reiter-
ated that ﬁwe encourage employees to ask their providers to join 
whatever network we contract with.ﬂ 
This issue exploded in January 2001 when employees who 
had previously been unaware of the significance of the change 
in administrators discovered that
 their physicians were not in 
the Aetna network and that they would, therefore, be required 
to make copayments of 30 percent to their non-Aetna physi-
cians. At Chamberlain's urging, Prickett came to the facility 
and addressed the Elizabethton employees on January 24. The 
meeting became heated. Employee Taylor testified that, 
ﬁ[w]hen Prickett was there it 
was our problem.ﬂ Employee 
Herb Smith recalled that Prickett stated that the employees 
should contact their physicians 
and ﬁappeal to their sense of 
loyaltyﬂ in order to have them join the Aetna network. Em-
ployee Franklin Coleman recalled that Prickett was not helpful, 
that he stated ﬁwe were just going to have to live with it.ﬂ Vice 
President Bill Wythe was present at this meeting. Although 
Chamberlain testified that Wyth
e ﬁclearly saw a problem,ﬂ he 
made no commitment to do anything,
 and he did not contradict 
any statement made by Prickett. 
The last response to employee concerns prior to January 30 
is in e-mail correspondence from 
Prickett on January 26 at 3:12 
p.m. In that document, Prickett
 informed Chamberlain that he 
and Paula Swafford of his office ﬁwill be working together with 
Aetna to pursue resolution of all the issues discussed during our 
meetings. We have a conference
 call tentatively scheduled for 
Monday to begin working through those issues.ﬂ The e-mail 
requested that Chamberlain send 
her notes of the meeting, and 
she did so at 4:34 p.m. Pricke
tt™s message concludes with the 
statement that he would ﬁask th
em [Aetna] to have their pro-
vider relations people get in cont
act with some of those [physi-
cians] who have dropped [out of the Aetna network].ﬂ 
On January 30, in a memorandum
 to all employees, Plant 
Manager Oldenberg informed the employees that ﬁCarletta 
[Chamberlain] and Sherry [Leonard] have placed some calls to 
doctors . . . .,ﬂ and that he ﬁper
sonally spoke with the Chairman 
of the State of Franklin Physician's Group.ﬂ The memorandum 
concludes as follows: 
 As I mentioned to you in our me
etings two weeks ago, I feel 
we can work together to improve this situation. 
  SNAP-ON TOOLS
, INC.  13It is my understanding that some of you are seeking represen-
tation from a third party. Again, I ask that you give this seri-
ous thought and ask you to not sign authorization cards if 
asked to. 
 On February 2, the Company distributed an undated memo-
randum from Oldenberg and Chambe
rlain that advised that the 
Company ﬁis committed to resolving the problems you are 
experiencing with your health
 care coverage.ﬂ The memoran-
dum states that ﬁwe will be work
ing . . . with your doctors to 
resolve these problems.ﬂ The me
morandum then sets out other 
actions the Company would be taking while working with the 
health providers, including proce
ssing claims if the employee's 
physician refused to and maki
ng monetary payments to em-
ployees. The memorandum states
 a commitment by the Com-
pany, for the next 120 days, to ﬁadvance you funds and allow 
you to repay us once you have been reimbursed by Aetnaﬂ if a 
provider demanded up-front payment and a commitment to 
ﬁ[p]rovide for 90% coverage for 
those providers out of network 
under the Aetna plan parameters 
. . . .ﬂ These benefits were 
reconfirmed to employees in
 a more detailed memorandum 
distributed on February 6. 
Michael Bryant, president of the UAW Local Union that 
represents hourly employees at the Snap-On plant in Johnson 
City, Tennessee, a city locate
d 10 miles from Elizabethton, 
testified that employees at that location were experiencing the 
same problem regarding non-Aetna network health providers. 
He met with Prickett and Wythe,
 apparently on January 24, and 
asked that the Company take action to have physician groups 
join the Aetna network. Bryant testified that two large physi-
cian groups, which also served 
Elizabethton employees, did, 
thereafter, become network providers. Employees at Johnson 
City were not offered or grante
d the 120 days of financial assis-
tance announced at
 Elizabethton on February 2. 
Chamberlain testified that, after Prickett™s visit, there was 
discussion regarding providing 
to employees ﬁwhat we had 
promised them.ﬂ She identified herself, Oldenberg, Prickett, 
Vice President of Human Resources Sharon Brady, and Fred 
Hay, whose position was not identified, as being involved in 
development of the reimbursement
 plan. Of those five indi-
viduals, only Chamberlain and Olde
nberg testified, and neither 
of them addressed the substanc
e of the discussion regarding 
implementing a reimbursement pl
an. Although testifying that 
this occurred after Prickett's visit, there are no notes or e-mails 
establishing the dates of any such
 discussions, the substance of 
those discussions, or the appr
oval of the reimbursement plan. 
The Respondent contends, in its 
brief, that it had a ﬁremedial 
programﬂ in place before any 
union activity. Prickett™s com-
ments to employees on January 24
, and his e-mail to Chamber-
lain on January 26, belie any such
 contention. Insofar as Cham-
berlain's testimony that discu
ssion relating to reimbursement 
began in January be construed as
 implying that it began before 
January 30, I do not credit it. Prior to obtaining knowledge of 
employee union activity, there is not one iota of evidence that 
the Respondent had, or intended
 to implement,
 a ﬁremedial 
programﬂ of any sort. The last document before January 30. 
reflecting any intent to do anything is the e-mail of January 26, 
from Prickett to Chamberlain in which he informed her that he 
had a conference call tentativel
y set with Aetna for Monday, 
which would have been January 29,
 in which he intended to ask 
Aetna ﬁto have their provider relations people get in contactﬂ 
with physicians who had dropped out of the Aetna network. 
There is no mention of any intent
ion by Snap-On to use its own 
managers to recruit physicians. There is no mention of any 
planned meeting regarding a re
imbursement plan. Oldenberg™s 
memo of January 30, distribute
d shortly after the Respondent 
learned of organizational activity,
 refers only to action by local 
management to recruit providers into the Aetna network. It 
makes no mention of expending company funds to reimburse 
employees adversely affected by the change to Aetna. 
Although Chamberlain testified to wanting to provide ﬁwhat 
we had promised,ﬂ the employee
s were receiving exactly what 
they had been promised, a $15 c
opayment to network providers 
and 30 percent copayment to nonnetwork providers. On Janu-
ary 24, prior to the Respondent learning of their union activity, 
the absence of providers in the network was the employees™ 
problem. Prickett told them that they ﬁwere just going to have 
to live with it.ﬂ 
The undated memorandum from 
Oldenberg and Chamber-
lain, that was distributed to em
ployees on February 2, addresses 
the employees™ financial concerns
 for the first time. It advises 
that the Respondent would advance funds if the provider de-
manded payment up front, and would provide 90 percent, in-
stead of 70 percent, of the cost of non-Aetna network physi-
cians for 120 days. The details 
regarding the imple-mentation 
of this hastily conceived benef
it were not distributed until Feb-
ruary 6. There is no evidence of the discussions regarding 
granting this benefit. Neither Br
ady nor Prickett, the corporate 
officials that Chamberlain identified as being involved in the 
development of this reimbur
sement plan, testified. 
The Supreme Court has long recognized the inherent coer-
cion in ﬁconduct immediately favor
able to employees which is 
undertaken with the express purpose of impinging upon their 
freedom of choice for or agains
t unionization and is reasonably 
calculated to have that effect.ﬂ 
NLRB v. Exchange Parts Co.
, 375 U.S. 405, 409 (1964). 
The record is devoid of any evidence regarding the substance 
of discussions that led to the decision to assist employees fi-
nancially. This record compels the conclusion that the employ-
ees™ organizational activity was the basis for that decision. This 
conclusion is confirmed by the absence of any commitment to 
do anything but talk with Aetna as of January 26, the absence 
of any mention of financial assi
stance when Oldenberg advised 
employees that local manageme
nt officials had begun contact-
ing health providers while c
ontemporane-ously requesting em-
ployees not sign union authorization cards, and the failure of 
Snap-On to provide the same financial relief to the employees 
of its Johnson City facility wh
ere employees were already rep-
resented by the UAW. 
I find, as alleged in the complaint, that the Respondent granted 
benefits, specifically the solicitation by management officials to 
have physicians join the Aetna network, advancement of funds if 
a physician demanded up-front payment, and reimbursement at 
90 percent of the cost of nonnetwork physicians, in an effort to 
discourage its employees from supporting the Union in violation 
of Section 8(a)(1) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  14The complaint alleges three other actions listed in the Re-
spondent™s February 2 memorandum as constituting a grant of 
benefits: sending letters to nonne
twork providers assuring them 
of payment, processing claims 
for employees whose physicians 
refused to do so, and reimburseme
nt of $15 for ophthalmologist 
examinations. The memorandum re
fers to the $15 contribution 
as having been announced previously and, although there is no 
evidence regarding when it was announced, there is no evi-
dence that it had not been announced prior to the employees' 
organizational activity. There is no evidence that the assurance 
of payment and commitment to process claims either were mat-
ters of concern to employees 
or were not purely ministerial 
actions. The General Counsel™s brief does not address any of 
these three actions. In the absence of evidence that these three 
actions constituted the granting of a benefit after the Respon-
dent learned of the employees™
 union activity, I shall recom-
mend that the complaint be dismissed in that regard. 
3. Announcement of bene
fits for retirees 
On January 31, employee Warre
n Taylor and several other 
employees advised Human Res
ources Manager Chamberlain 
that employees were organizing on behalf of the Union. They 
identified several of their concerns, including unjust writeups, 
retiree benefits, and health insurance. Early in the organiza-
tional campaign the Union distribu
ted a leaflet regarding retiree 
benefits, quoting from two retir
ees, one who received a 
monthly benefit of $316 from Snap-On but who had to pay 
Snap-On $319 for his medical insurance. 
One week before the election, 
in response to an employee 
question regarding retiree benefits
, Oldenberg stated that he 
ﬁshouldn™t say anything about it now, but . . .  we™re looking at 
a program now that would offe
r lower premiums.ﬂ Employee 
Herb Smith recalled Oldenberg stating that there was ﬁ[g]ood 
news that he would probably be
 giving us real soon coming 
from corporate pertaining to the retiree health care.ﬂ I do not 
credit Oldenberg™s testimony that he said nothing and that 
Chamberlain read to employees 
an internal memorandum dated 
March 19. Chamberlain did not testify to any such reading and 
was not called as a rebuttal witness. 
The record contains two memoranda that are virtually identi-
cal. One of the memoranda is dated March 19, 2 days before 
the election, and identifies the author, Sharon Brady, as ﬁCor-
porate Vice President Human Re
sources.ﬂ The other is dated 
April 2 and does not state Brady's position. Both are directed to 
ﬁFacility Managementﬂ and state that, beginning in 2002, the 
Company will offer an opportunity to elect an alternative plan 
providing for lower medical prem
ium contributions but higher 
out of pocket costs. The text of
 both memoranda is identical, 
including the final sentence that states, ﬁFeel free to share this 
with your employees.ﬂ 
Notwithstanding this sentence, Chamberlain initially testified 
that, after receipt of the Ma
rch 19 memorandum, she spoke 
with Brady who informed her that she ﬁpreferred that we wait 
until she had further informationﬂ before sharing the content of 
the letter. In later testimony, Chamberlain changed her testi-
mony, testifying Brady gave approval for Oldenberg to share 
the contents of the memorandum with employees, but ﬁasked 
that it not be posted until the letter that would actually go to 
retirees was actually prepared and sent out to them.ﬂ Thereafter, 
according to Chamberlain, Brady sent the April 2 memorandum 
ﬁfor posting.ﬂ No rationale for not
 simply giving permission to 
post the March 19 memorandum was stated. 
Although Corporate Director of Human Resources Tony 
Patanella credibly testified that
 retiree benefits had been under 
discussion for several months, whatever changes were contem-
plated regarding retiree benefits were not anticipated to occur 
until 2002. The Union had raised this issue at the beginning of 
its campaign. The Respondent™s 
argument that retiree benefits 
are not a mandatory subject of bargaining ignores the fact that 
they can be a permissive subjec
t of bargaining and that they 
were a campaign issue. See 
Gordonsville Industries, 
252 NLRB 563, 577 (1980). 
The complaint alleges that the Respondent's announcement 
of this benefit violated Section 8(a)(1) of the Act. In 
Arrow Elastic Corp.
, 230 NLRB 110 (1977), the administrative law 
judge reasoned that, when evaluating the propriety of an an-
nouncement of benefits
, that the burden should be upon the 
Employer ﬁto show that its
 announcement was reasonably 
timed as a sequential step in, 
and a byproduct of, a chronology 
of conception, refinement, preparation and adoption so as to 
lead one reasonably to concl
ude that the announcement would 
have been forthcoming at the time
 made even if there were no 
union campaign.ﬂ Id. at 113. See also 
Gordonsville Industries, supra at 577 fn. 22. 
In the instant case the Respondent presented no evidence 
whatsoever justifying the timin
g of its announcement 2 days 
before the election of a change 
that was not going to occur until 
some 9 months in the future. Indeed, the employees at Eliza-
bethton, where the Union had raised the issue of retiree bene-
fits, learned of this benefit even before the beneficiaries, the 
retirees, had received a letter advising them of the forthcoming 
change. Counsel for the General 
Counsel argues that Oldenberg 
was correct when he noted that 
he should not have responded. I 
agree. The Respondent announ
ced a contempl
ated future 
change in retiree benefits at the 11th hour before the election in 
order to discourage employees 
from supporting the Union. In 
so doing, it violated Sec
tion 8(a)(1) of the Act. 
4. Predictions of violence 
The complaint alleges that the Respondent created the im-
pression that employee union activiti
es would inevitably lead to 
strike violence. The General Counsel™s evidence concerning 
this allegation comes from a bookl
et entitled, ﬁIt™s Time to 
Vote Noﬂ distributed by the Company to all employees within 
the week prior to the election and prior to March 19. The book-
let, in referring to the right of 
employees to cross a picket line, 
tells the employees that they should not be ﬁtoo quick to ignore 
the reality of how difficult crossi
ng the picket line might be.ﬂ It 
continues with the following statement: 
 Indeed, one Union supporter at Snap-on who claims to have 
been a UAW member for 17 years in Detroit recently spoke 
of using a high-powered rifle to shoot anyone who crossed the 
picket line as well as a Judge!ﬂ 
 The foregoing example resulted from a report by Security 
Guard Polly Grindstaff of an alle
ged conversation that she had 
 SNAP-ON TOOLS
, INC.  15with employee Harold ﬁHydroﬂ 
Sheppard. Grindstaff describes 
the conversation as a ﬁcuss fight.ﬂ Sheppard denies that any 
conversation occurred. 
According to Grindstaff, in the 
course of a conversation with 
Sheppard, she told him that the employees did not need a Un-
ion, ﬁthat a union was no good in 
the state of Tennessee that [it] 
had the Right To Work Law.ﬂ She continued by pointing out 
that, if there were a union and 
the employees chose to strike, 
ﬁthere would be fifteen hundred people lined up at the front 
gate wanting a job.ﬂ Grindstaff 
states that Sheppard responded 
saying, ﬁNot if somebody was over there in that field with a 
high-powered rifle and shot the fi
rst son of a bitch that crossed 
the line, and then went down there and shot the Judge that is-
sued the order.ﬂ Grindstaff reporte
d this alleged conversation to 
Chamberlain who had her reduce it to writing. In the written 
statement, Grindstaff reports that Sheppard stated: 
 Someone should be over in the 
field with a hi
gh-powered rifle 
& shoot everyone who comes through the gate, starting with 
the judge who wouldn™t let them 
stop people from crossing a 
picket line. 
 Sheppard, who had worked at Chrysler in Michigan, denied 
having the conversation that Gr
indstaff recounted. He did ac-
knowledge that, in conversation with other employees, he had 

related an incident that he had 
been told about by his father-in-
law involving a United Mine Work
ers strike in which people 
got shot and a judge was injured. 
The Respondent did not contact Sheppard to confirm the ac-
curacy of the report it received from Grindstaff. The statement 
Grindstaff attributed to Sheppard contains no assertion that he 
would take any violent action. 
Sheppard had undergone surger
y and was not working when 
the Company™s publication was distributed. When it was 
brought to his attention, Sheppard
 was upset. He explained that 
he was ﬁthe only one who had wo
rked at Chrysler.ﬂ He was 
concerned that he had not made 
the statement being attributed 
to him, and he wanted the Company to retract it because he 
would be blamed for anything th
at happened. Sheppard came to 
the gate where prounion employees
, including Taylor and John 
Large were handbilling and informed them that he wanted to 
get the statement retracted. Sheppard, accompanied by Taylor, 
went to the plant where they spoke with Plant Manager Olden-
berg. Large followed and joined them. Sheppard explained that, 
because of the reference to 17 years of UAW membership, 
everybody knew that the statement referred to him and that ﬁit 
would put my life in danger if
 something did happen.ﬂ He de-
nied making the statement contai
ned in the Company™s booklet, 
ﬁI . . . made no [allegation] that way.ﬂ Corporate Director of 
Human Resources Patane
lla came out of an adjacent office and 
joined the conversation. He read the statement and informed 
Sheppard that ﬁthere were no na
mes mentioned and they [were] 
not going to retract it.ﬂ I do not credit Oldenberg™s testimony 
that he does not recall Sheppa
rd™s request for retraction. 
I need not decide whether there was a conversation between 
Sheppard and Grindstaff since the Company accepted Grind-
staff's account and made no effort
 to contact Sheppard to con-
firm her report. Grindstaff's acc
ount is the only report that the 
Company had regarding Sheppard™s purported statement, and 
that account states clearly that the reference was to ﬁsomeoneﬂ 
being in a field. Sheppard, w
ho does not own a gun, never, as 
Grindstaff admitted, made any statement even remotely sug-
gesting that he would shoot anyone. Despite this, the Company 
published a statement that a current employee who had been a 
member of the UAW for 17 years, an unmistakable reference to 
Sheppard, ﬁrecently spoke of using
 a high-powered rifle to 
shoot anyone who crossed the pi
cket line.ﬂ (Emphasis added.) 
The Respondent™s false attribut
ion of potential violence by 
Sheppard did not threaten violence by the Respondent. The 
statement referred to violence ﬁ
not by it [the Respondent] but 
by prounion supporters, i.e. conduct beyond its control.ﬂ 
Hamp-ton Inn, 309 NLRB 942, 943 (1992). I shall, therefore, recom-
mend that this allegation of violation of Section 8(a)(1) of the 
Act be dismissed. It shall, how
ever, be considered as objection-
able conduct. 
5. David Markland 
David Markland was a known 
prounion employee. He wore 
a union shirt for a short period 
of time but found it uncomforta-
bly warm and then began wearing buttons identifying him as a 
supporter of the Union. No mana
gement official who testified 
denied knowing that Markland supported the Union. 
On May 16, employee Wanda Burrow came to Markland™s 
workstation with a routing paper for a specific order of 
wrenches and asked if he could process the order that day. 
Markland replied that he could if he got the wrenches. Burrow 
recalls Markland looking into a tub for the wrenches at the 
point. Burrow left the routing pa
per with him. When he looked 
at the routing paper, Markland 
discovered that there was no tub 
number or storage location written on it. Markland went to the 
Dispatch Office, a cubical with
 a sliding glass window where 
orders are exchanged. Upon coming to the window, he ob-
served Burrow, Betty McFarla
nd, and David Shouse in the 
office. He slid the window ope
n. When he did this, Burrow 
approached the window. Markland 
held up the routing slip and 
told her that ﬁthere was no st
orage number or tub number on 
the paper to tell me where these wrenches were.ﬂ Burrow re-
calls him stating that the order was ﬁnot out there.ﬂ Neither 
McFarland nor Shouse were payi
ng any attention to the conver-
sation, and they were not facing the window. 
At that point, according to Ma
rkland, Burrow ﬁr
eached through 
the window and slapped me on the . . . left hand side of my cheekﬂ 
with her right hand. Markland test
ified that the slap ﬁstung,ﬂ and 
that he ﬁwas shocked.ﬂ He stepped back and asked Burrow ﬁ why 
she did it,ﬂ that he ﬁdid not deserve thatﬂ He laid the routing slip 
down and walked away. Burrow followed him and sought to 
apologize, but Markland told her 
that he was too upset, that it 
would be better ﬁfor us not to be around each other.ﬂ 
Burrow™s account of the incident, although differing is some 
respects, is not significantly different. She recalls stating that 
she thought Markland had told her that the order was out there 
and that he replied by asking, ﬁ[D]id you think the tub that I 
had my head stuck in was the order?ﬂ Although denying slap-
ping Markland, Burrow admits that she ﬁreached through the 
window and patted his 
face,ﬂ while telling 
him that she would 
find the order. Markland reacted stating, that she ﬁshould not 
have done that.ﬂ Burrow attempte
d to touch Markland again, to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  16ﬁtake it back,ﬂ but he turned away, laid down the routing paper, 
and left. Burrow acknowledges that Markland looked ﬁkind of 
agitated.ﬂ She found the order and went to Markland. She be-
gan a conversation asking, ﬁI ha
ve offended you, haven™t I?ﬂ 
Markland responded that he did not like being hit by a woman, 
moved to his desk, and sat dow
n, not looking at Burrow. Bur-
row continued stating, ﬁI™m so
rry, I apologize, I did not mean 
to offend you. I was only clowning around.ﬂ She testified that 
Markland responded that ﬁyou cannot be clowning around with 
this Union thing going on.ﬂ Markland did not testify that the 
Union was mentioned at any time 
and no other witness testified 
to any mention of the Union. 
Burrow, although not in the unit, had expressed her opposi-
tion to the Union. Her husband, who was in the unit, wore 
ﬁVote Noﬂ badges. 
Markland reported the incident to his supervisor, Tony Irick, 
and requested an appointment 
with Human Resources Manager 
Chamberlain. He informed Irick that he was too upset to work 
and wanted a gate pass to go home. Irick left and sometime 
later returned with the gate pass and told Markland to stop by 
and speak with Chamberlain and Larry Cooper, a former Gen-
eral Supervisor at the Elizabet
hton plant. Markland did so. He 
told them that Burrow ﬁhad slapped me, and that I felt like I 
didn't deserve it. I had did nothi
ng to provoke it, and it was an 
emotional shock to me, and that
 I was going home.ﬂ Chamber-
lain and Cooper remarked that they did not see any marks on 
Markland™s face, but informed him 
that they would investigate. 
They asked if there was anyone else present, any witnesses. 
Markland informed them that McFarland and Shouse had been 
present, but he did not know if they had observed the incident. 
At this point, it had been over an hour since the incident oc-
curred. Markland did not request
 that any specific action be 
taken against Burrow, stating, ﬁThat™s up to you guys.ﬂ 
Markland went home. Later that 
day, he swore out a warrant 
against Burrow for assault. He 
then withdrew the warrant upon 
the advice of counsel. I find the 
taking out of the warrant, its 
withdrawal, and the sending by the Company of its attorney to 
the courthouse on the day this ma
tter was scheduled to be liti-
gated to be immaterial to any issue before me. 
Following Markland™s complaint, Chamberlain interviewed 
Burrow who reported that Markland ﬁmust have been mad be-
cause he pitched the packet th
rough the window,ﬂ an allegation 
unsupported by McFarland and S
house. Neither McFarland nor 
Shouse reported any physical contact upon Markland, but Bur-
row admitted that she ﬁhad playfully tapped him on the cheek.ﬂ 
On cross-examination, Chamberlain admitted that Burrow was 
ﬁhysterical, . . . very distraught,
 very upset,ﬂ and that, in the 
interview, Burrow ﬁwasn't 
making perfect sense.ﬂ 
The following day, May 17, Markland spoke with Chamber-
lain and Cooper who told him that they felt that he was ﬁblow-
ing things out of proportion,ﬂ that 
he had not been slapped, that 
they had seen no signs of physical contact, that he was ﬁcreat-
ing a hostile work environment for Burrow by talking about 
this on the floor with other people, and that as far as they were 
concerned the matter was closed.ﬂ Markland, at the hearing, 
acknowledged that rumor of the incident had begun to circulate, 
that several people asked him ab
out it, and that he responded he 
ﬁgot slapped and that was it.ﬂ 
Following this meeting, it is 
unclear whether it was later on 
May 17 or 18, Markland spoke w
ith Plant Manager Oldenberg. 
Oldenberg came to Markland™
s workstation and apologized, stating that he could not speak fo
r Burrow, but that on behalf of 
the Company, he was sorry the incident happened. According 
to Markland, Oldenberg continue
d, stating that Burrow ﬁhad a 
reputation and that he had seen
 her kind of slap around and hit 
on people as a gesture of expression.ﬂ He demonstrated by 
patting Markland™s shoulder. Mark
land replied, ﬁNo, it wasn™t 
like that.ﬂ Markland, who kept 
a notebook, made a note of what 
Oldenberg said. Markland returned to Chamberlain and Cooper on May 18 
and told them that Oldenberg had said that he had seen Burrow 
slap and hit people. He informed them that he made notes of 
this conversation and presented his notebook, which bore a 
UAW logo, but neither Chamberl
ain nor Cooper looked at it. 
They asked Oldenberg to join th
em. He denied stating that he 
had told Markland that he had seen Burrow slap and hit people, 
that Markland was misquoting hi
m, that he had said he had 
seen her ﬁtouch people.ﬂ Markland did not recant his account of 
what Oldenberg had told him, 
stating to Oldenberg that he 
ﬁknew that wasn™t so.ﬂ Markland was again told that he was 
blowing things out of proportion, to ﬁdrop it and let it go,ﬂ and 
to not talk to anyone on the floor 
about the incident, that he was 
creating a hostile environment on the floor. 
On May 22, Markland was called 
to the office. Markland re-
quested that he be permitted to
 have a witness, and employee 
Herb Smith joined them. Markland was presented a final writ-
ten warning for the major offense of ﬁ[g]iving false replies or 
testimony to the company in any matter relating to company 
activities, business affairs, and like matters.ﬂ The warning sets 
out the chronology of Markland™s complaint and refers to his 
statement that Oldenberg had told him the he had seen Burrow 
ﬁhit peopleﬂ whereas Oldenberg asserted that he had seen Bur-
row ﬁpatﬂ and had ﬁpatted you on the shoulder to demonstrate.ﬂ 
The warning states that Mark
land had responded that Olden-
berg was not being truthful. It
 notes that Markland had made 
ﬁnotes of the alleged conversati
on,ﬂ and then states that Mark-
land ﬁ[i]n effect . . . called the plant manager a lair.ﬂ It con-
cludes by referring to Mark
land™s ﬁunfounded allegationsﬂ against Burrow, that his falsely accusing Oldenberg ﬁcasts great 
doubt upon the accuracy of the allegationsﬂ against Burrow. 
At the hearing, Oldenberg ackno
wledged that there was a dif-
ference between disagreeing with another person™s recoll-ection 
of an event and calling a person a liar, but he asserted that Mark-
land did call him a liar. Markland denied doing so. I have no 
doubt that, if Markland had actually called Oldenberg a liar, the 
warning would have so stated. I credit Markland. The warning 
states that Markland ﬁin effectﬂ called the plant manager a liar. 
When Markland was issued the warning both he and Smith 
were directed not to speak about
 the incident with employees. 
In assessing the evidence under the analytical framework of
 Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), I find that Markland engaged in union activity and 
that the Respondent was aware 
of that activity. Antiunion ani-
mus is established. The warnin
g to Markland was an adverse 
action. The General Counsel esta
blished a prima facie case and 
it was incumbent upon the Respondent to demonstrate that it 
 SNAP-ON TOOLS
, INC.  17would have taken the same action in the absence of Markland™s 
union activity. 
Although Chamberlain testified that she viewed the incident 
as a ﬁshe said, he saidﬂ situa
tion, the Respondent ignored what 
she, Burrow, said and characterized what he, Markland, said as 
false. Burrow had admitted a nonconsensual touching, whether 
it be described as a pat or a tap. Rather than take any formal 
action against antiunion employee Burrow for her admitted 
tapping or patting of Markland, 
the Respondent challenged his 
characterization of the contact as a slap, told him that he was 
blowing things out of proportion, and directed him to drop it 
since he was creating a hostile work environment for antiunion 
employee Burrow. 
Markland, having had his veraci
ty questioned, returned to 
Chamberlain and Cooper after Oldenberg had corroborated that 
Burrow would ﬁkind of slap around and hit on people as a gesture 
of expression.ﬂ Although Oldenberg denied making the remarks 
attributed to him, Markland did not recant his straightforward 
report of what Oldenberg had said, again offering his notes for 
confirmation. Chamberlain and Cooper did not even look at the 
notes. The Respondent repeated its admonition that Markland 
ﬁdrop it and let it goﬂ and directed that Markland not talk to any-
one on the floor about the incident. In so doing the Respondent 
reconfirmed that it was not concerned about the complaint of 
prounion employee Markland but was concerned about the effect 
of the incident upon antiunion employee Burrow. 
There is no evidence that Markland violated the Respon-
dent's admonition to drop the matter and cease talking about it. 
He was never advised that he ri
sked discipline by persisting in 
asserting, in a closed door me
eting with mana
gement, that Oldenberg had made comments th
at Oldenberg was now deny-
ing. The Respondent presented no
 evidence relating to its deci-
sion to issue a final warning to Markland on May 22, 4 days 
after the meeting of May 18. 
The Respondent's policy on hara
ssment prohibits, inter alia, ﬁ[h]itting, pushing, or other aggressive physical contact,ﬂ and 

provides that ﬁ[i]ntimidating, co
ercing, threatening, taking re-
prisal or discrimination against 
any employee for complain-ing 
about harassment . . . is prohibited.ﬂ 
The Respondent also has an open door policy. If that policy 
is to be effective, employees must be accorded the right to state 
their recollection of events and statements, even when their 
recollection differs from that of a superior, without fear of dis-
cipline. Management may well di
scredit the employee and, in 
instances such as insubordination or failure to carry out a su-
pervisor™s direction, 
discipline the employee for that offense. 
By characterizing disagreement regarding an employee™s recol-
lection of words spoken as maki
ng a dishonest fa
lse statement, the Respondent sabotages its own procedures. Oldenberg™s 
acknowledgement that honest disagreement does not constitute 
calling another a liar is consiste
nt with the foregoing analysis. 
Oldenberg could recall no other occasion upon which an em-
ployee had been warned for disputing what a superior had said. 
Markland was purportedly warned 
for ﬁ[g]iving false replies 
or testimony to the company in 
any matter relating to company 
activities, business affair, and like matters.ﬂ Markland™s com-
plaint did not relate to company activities, business affairs, or 
like matters. It related to th
e conduct of another employee. 
Even though it is uncontraverted that the other employee had 
tapped or patted Markland on his cheek without his consent, the 
Respondent, whose antiunion animus
 is amply established on 
this record, focused upon having Markland drop the matter so 
as not to create a hostile work environment for antiunion em-
ployee Burrow. When Markland sought to support his allega-
tion, and stood by his account 
of what Plant Manager Olden-
berg had said, he was issued 
a final warning for ﬁin effectﬂ 
calling the plant manager a liar. There is no evidence that any 
other employee has ever been disciplined for disputing what a 
superior had said. 
In view of the foregoing, and the entire record, I find that 
Markland™s union activity was a substantial and motivating 
factor in the Respondent™s unexplained decision to discipline 
Markland four days after he 
disputed Plant Manager Olden-
berg™s recollection of the conve
rsation in which they had en-
gaged on May 17 or 18. The Re
spondent has not established 
that it would have taken the 
same action against Markland in 
the absence of his union activity. Consistent with the complaint 
allegation, I find that the Res
pondent, by issuing a final warn-
ing to Markland on May 22 because of his union activity, vio-
lated Section 8(a)(3) of the Act. 
The complaint alleges that th
e Respondent's direction to 
Markland on May 18 and 22, and to Smith on May 22, not to 
discuss the ﬁaltercation,ﬂ unlawfully prevented them from en-
gaging in protected concerted activ
ity. Markland made an indi-
vidual complaint regarding the misconduct of another em-
ployee. He did not seek to enlist the assistance of any other 
employee regarding his individual
 complaint. Neither Markland 
nor Smith were directed not to discuss the action of the Re-
spondent, which, insofar as it re
sulted in discipline to the em-
ployee who made the complaint but no discipline against the 
other employee, was a matter re
lating to terms and conditions 
of employment. The complaint allegation is limited to the re-
striction of conversation regard
ing the ﬁaltercation.ﬂ The alter-
cation related to an incident 
between two employees. The Re-
spondent did not direct, and the 
complaint does not allege, that 
employees were prohibited fro
m discussing the manner in which the Respondent had acted, actions that did indeed affect 
their terms and conditions of 
employment. I shall recommend 
that the allegations relating to 
discussion of the altercation be 
dismissed. 
C. Objections to the Election 
The Petitioner™s Objections 1 and 2 relate to the activities of 
employee David ﬁRedﬂ Shouse. S
house was present at the ini-
tial preelection conference, purportedly as a potential alternate 
observer, but he never served 
as an observer. Shouse did not 
perform his regular job on the morning of the day of the elec-
tion. During the first voting se
ssion, from 6 to 8 a.m. on March 
21, Shouse was present in the vicinity of the nurse™s station in a 
position from which he observed employees as they returned to 
the plant after they left the voting place. There is a glass display 
case of various articles bearin
g the Snap-On name and logo in 
this area. 
Objection 1 alleges the creation of the impression of making 
a record of employee voting activity. After employee Robert 
Blevins left the voting place, he
 passed by the open area adja-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  18cent to the nurse™s station. He heard his name spoken by 
Shouse. Shouse was standing next 
to an unidentified male indi-
vidual, identified at the heari
ng as attorney Christopher Owens, 
who was sitting. Employee Bobby Hampton, as he was return-
ing to the plant after voting, not
iced Shouse, Owens, and Sherry 
Leonard, the plant nurse, sitting in the nurse™s station. It ap-
peared to Hampton that Shouse 
was ﬁwatchingﬂ employees as 
they passed by after exiting the voting place. He did not hear 
him say anything. Hampton called International Representative 
Hendrix and told him that ﬁw
e had somebody we thought was 
counting votes.ﬂ Employee Timothy Timbs observed four peo-
ple after he left the voting place: Shouse, Owens, Leonard, and 
Sandra Forbes, the plant receptionist. Shouse was sitting behind 
the display case. Timbs testified that Shouse looked at Timbs 
and ﬁwent back like he was writing something.ﬂ Timbs ac-
knowledged that he ﬁcould not 
seeﬂ what Shouse was actually 
doing. Employee David Markla
nd observed Shouse standing 
just inside the door of the nurse™s
 station next to nurse Leonard, 
who was sitting. He did not hear Shouse or Leonard say any-
thing. I do not credit Markland™s mistaken testimony that he 
was able to observe Shouse before
 he entered the voting place. 
Employee Roy Ward exited the 
voting place shortly after em-
ployee Randy Canter. Ward heard Shouse speak Canter™s name 
and say the word ﬁno.ﬂ Canter tu
rned to approach Shouse who, 
with a hand gesture, indicated th
at Canter should leave and he 
did so. Shouse was standing next to nurse Leonard, who was 
seated. As Ward passed, he believed he heard Shouse state his 
name and the word ﬁyes.ﬂ He noted that ﬁit looked like . . . they 
were marking somethi
ngﬂ and that he did not think it was ﬁa 
Christmas list.ﬂ Although Ward di
d not mention speaking with 
Hampton after this, testimony 
by Hampton on rebuttal suggests 
that they conferred prior to Hampton™s call to Hendrix reporting 
the presence of Shouse. Neith
er Shouse, Owens, Leonard, nor 
Forbes testified. 
The Petitioner couches its argument in terms of surveillance. 
I find that the evidence establishes a clear case of list keeping, a 

practice condemned by the Board for more than half a century. 
See 
Days Inn Management Co.
, 299 NLRB 735, 736 (1990) 
and cases cited therein. I am 
mindful that no employee who 
observed Shouse or heard his name
 being spoken saw a list, but 
the keeping of a list can be inferred. In 
A. D. Julliard & Co.
, 110 NLRB 2197, 2199 (1954), the Board acknowledged that it 
ﬁcould be inferred from the circumstances, that the employees 
knew that their names were being recorded by the Employer.ﬂ 
The Employer presented no ev
idence explaining Shouse™s 
speaking the names of employees who had voted in the pres-
ence of the Employer™s attorney as those employees returned to 
the plant. I agree with employee Ward that the Employer was 
not marking ﬁa Christ
mas list.ﬂ The Employer argues that there 
is no evidence of purported improper conduct prior to the time 
that any employee voted. The Board, in
 Piggly-Wiggly
, 168 
NLRB 792 (1967), specifically stated
 that is its policy, in the 
interest of free elections, to pr
ohibit ﬁthe keeping of any list, 
apart from the official voting list, of persons 
who have voted
 in 
a Board election.ﬂ Ibid, emphasis added. The failure of the 
Employer to present Shouse, Owe
ns, or Leonard as witnesses 
regarding the stating of names an
d appearing to write confirms 
the inference that they were doing exactly what the testimony 
suggests they were doing, making a 
list. It is immaterial that the list was made after employees ha
d voted. List keeping is objec-
tionable conduct. The Objection is
 framed with regard to the 
conduct of Shouse. Insofar as it 
is undisputed that Shouse was 
present with Owens at various
 times, I find that Shouse was 
acting as an agent of the Employ
er and his conduct is attribut-
able to the Employer. This aspect
 of Objection 1 is sustained. 
I do not find the assignment of Shouse to duties other than 
his normal duties constitutes objectionable conduct. The Em-
ployer is free to assign its em
ployees to various duties. Al-
though I have found the duties to which Shouse was assigned 
were objectionable, I recommend 
the aspect of Objection 1 
relating to his assignment to duties other than his normal job 
duties be dismissed. 
Objection 2 relates to the entry of Shouse into the voting 
place with a disabled employee. International Representative 
Hendrix and employee John Large, a Union Observer, both 
testified that, at the end of the preelection conference prior to 
the first voting session, there wa
s a short conversation with the 
Board Agent regarding disabled employees, and it was agreed 
that such employees would be assisted by family members. 
Corporate Director of Human Re
sources Tony Patanella, the 
Employer™s representative at the preelection conference, recalls 
that it was only agreed that no
 member of management could 
assist a disabled employee. Disabled employee Steve Blevins 
arrived at the plant, assisted by his wife Cathy Jean Blevins. As 
Mrs. Blevins came through the door of the plant, she observed a 
redheaded employee, who I find
 to be Shouse. Shouse was 
coming out of the restroom. Mrs. Blevins requested him to 
assist her in case her husband star
ted to fall. They entered the 
voting place and assisted Mr. Blevins to the voting booth. Mrs. 
Blevins continued to steady her husband by holding onto his 
arms. The curtain was closed. Shouse was outside the booth 
and was not touching Mr. Blevin
s. Mrs. Blevins turned her 
head. After marking his ballot, 
Mr. Blevins placed his ballot 
into a challenge envelope and 
then dropped his challenged bal-
lot into the ballot box. Shouse and Mrs. Blevins assisted Mr. 
Blevins out of the voting place. No protest was made to the 
Board Agent. Union Observer Large reported what had oc-
curred to Hendrix after the first voting session. Notwithstanding 
any agreement that had or had not been made, Mrs. Blevins, the 
only family member present, requested assistance. There is no 
evidence that Shouse engaged in any electioneering. I recom-
mend that this Objection 2 be dismissed. 
Objection 3 alleges unlawful interrogation, an allegation 
made in the initial charge but not alleged in the complaint. The 
Petitioner cites two instances of alleged interrogation, the first 
involving employee Warren Taylor
 on January 31 immediately 
after Taylor and several othe
r employees told Human Re-
sources Manager Chamberlain th
at they were organizing on 
behalf of the Union. This was prior to the filing of the petition. 
The second instance cited by the Petitioner occurred approxi-
mately 2 weeks before the election when prounion employee 
Herb Smith was engaged in a 
conversation with Supervisor 
Tony Church. General Supervisor Larry Cooper joined them 
and asked Smith why he was 
thinking about supporting the 
Union. Smith replied that he was ﬁtired of the crap that was 
going on in the plant,ﬂ noting speci
fically that seniority was not 
 SNAP-ON TOOLS
, INC.  19being adhered to, the retirement program was inadequate and 
the health insurance issues. Co
oper related his 
experience at 
Sioux Tools, a plant that had been unionized and had closed. 
Smith asserted that Cooper insinuated that the plant had closed 
because of the Union by referring to various problems ﬁthat he 
felt ultimately contributed to the 
closing of that plant,ﬂ but he 
acknowledged that Cooper did not 
state that Sioux Tools closed 
because of the Union. Smith testified that Cooper also asked 
whether he would vote to go on 
strike ﬁknowing that someone 
would lose their house.ﬂ Smith re
plied that no one was going to 
lose their house and that, if he ﬁf
elt the need to vote to strikeﬂ 
he would do so. The strike questi
on was posed as a hypothetical 
and Smith, an intelligent and articulate prounion employee, 
negated the basis for the hypothetical when he responded that 
no one was going to lose their house. Under prevailing case 
law, this exchange on the plant 
floor that contained no threat 
was not coercive. 
Rossmore House
, 269 NLRB 1176 (1984). It 
is not alleged as a Section 8(a)(1
) violation, and it was not fully 
litigated. Even if I were to find that this encounter constituted a 
single instance of objectionable conduct, I would find it to be 
de minimis since it involved only one employee and there is no 
evidence that any other employ
ee was aware of the conversa-
tion. I shall recommend that th
is objection be dismissed. 
The Petitioner™s Objection 4 alleges threats of the inevitabil-
ity of strikes and strike violence. There is no complaint allega-
tion relating to statements regarding the inevitability of strikes 
made in videos or at captive au
dience meetings. The Petitioner 
adduced evident that, on March 13, the Employer posted a 
memorandum entitled Employee Strike Costs that lists the year 
of the strike, the location of the Snap-On facility at which the 
strike occurred, the duration of the strike and the cost to em-
ployees. The last entry on the document lists Elizabethton as 
follows:   2001 Elizabethton 1 week $936 
 The memorandum was posted th
roughout the plant. Several 
hours after being posted, the Em
ployer™s supervisors began 
removing the memorandum. Chambe
rlain testified that the 
memorandum was removed because of an inaccuracy regarding 
the loss figure. When reposted, the memorandum omitted the 
duration of any potential strike at
 the Elizabethton facility. The 
revised memorandum includes Elizabethton as follows: 
  2001 Elizabethton  $842 
 Telling employees that they must
 strike in order to obtain a 
collective-bargaining agreement violates the Act. As explained 
in Heartland of Lansing Nursing Home
, 307 NLRB 152, 158 
(1992), citing 
Devon Gables Lodge & Apartments
, 237 NLRB 
775 (1978), at 776: 
 The speakers stated flatly, without qualification, that, if the 

Union won, a strike would occur. The logical inference from 
these statements is that no matter how negotiations progressed 
and no matter what the Union sought from Respondent the 
employees would nevertheless have to strike to obtain a con-
tract. It is clear that the statements about the inevitability of 
strike contained a threat that the Respondent would refuse to 
bargain in good faith in order to insure a strike. 
 The Employer™s memorandum of
 March 13, predicated a 
strike of a least 1 week at El
izabethton. Although there is no 
evidence disputing Chamberlain's testimony that the initial 
monetary figure was incorrect, the absence of the purported 
duration of a strike in the second document establishes that the 
Employer either realized or was advised that the first document, 
without qualification, promised 
that, if the Union won, a 1-
week strike would occur. The 
replacement, om
itting the length 
of the strike, did not disavow the threat. See 
Passavant Memo-
rial Area Hospital
, 237 NLRB 138 (1978)
. By predicting, 
without qualification, that if th
e employees selected the Union 
as their collective-bargaining representative there would be a 1-
week strike at Elizabethton, the Employer interfered with the 
employees exercise of their S
ection 7 rights and engaged in 
objectionable conduct. This portion 
of Objection 4 is sustained. 
The second aspect of this objecti
on relates to strike violence. 
I have already found that the Employer™s publication of the 
statement that a current employee ﬁ
recently spoke of using
 a 
high-powered rifle to shoot any 
who crossed the picket lineﬂ 
was erroneous. The basis for the publication, a statement that 
Grindstaff attributed to employee
 Sheppard, did not assert that 
he would engage in violence. In
 Home & Industrial Disposal 
Service, 266 NLRB 100 (1983), the Board overruled the portion 
of Hickory Springs Mfg. Co.
, 239 NLRB 641 (1978), that had 
held that predictions of future violence did not constitute objec-
tionable conduct. The Board quoted with approval the language 
of the Court of Appeals for the Fifth Circuit that had rejected 
the Board's position: 
 Men judge what others will do on given occasions by their 
prior actions and, less reliably, 
doubtless, by their statements 
about their intended future actions. So they assess what kind 
of folk they are dealing with and how those folk are likely to 
react if crossed. Even the implicit threat of a club or pistol on 
the hip, without more, may be sufficient to influence signifi-
cantly the conduct of those who are cast in company with the 
bearer. In short, we reject the view that such pervasive threats 
of violence as these can be said, in effect as a matter of law, 
not to have created a coercive atmosphere sufficient to con-
taminate the election because they were merely conditional 
ones. 
645 F.2d 506, 510 (5th Cir. 1981). 
 The Board then stated: 
 Consistent with the po
sition taken by the circuit court, we believe 
it unrealistic to conclude that a union agent™s threats of bodily 
harm, damage to personal property, or the like, cannot, as a matter 
of law, impact on an election merely because the threat in ques-
tion is couched in terms of possible future conduct. Such an ap-
proach does not take into account the tendency of such threats to 
have a substantial and destructive effect on free and open cam-
paign discussion, as well as freedom of choice at the polling place 
itself. A campaign environment in
 which a union threatens that 
violent repercussions will ensue, should employees choose to op-
pose it in the future, is one in wh
ich there is subs
tantial likelihood 
that employees will be inhibited from expressing their actual 
views, and is surely one which jeopardizes the integrity of the 
election process. Id at 101. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  20In the instant case, the Employer falsely attributed comments 
relating to violence to a current employee who specifically, but 
unsuccessfully, requested retracti
on. The Employer, by attribut-
ing a threat of strike violence to a current employee that its own 
document confirms was a false attribution, engaged in objec-
tionable conduct. This 
aspect of Objection 4 is sustained.  
Objection 5 alleges the publication of threats of violence di-
rected at its supervisors by 
nonemployee union members. In the 
booklet, ﬁIt™s Time to Vote No,ﬂ
 under the heading ﬁViolence, 
UAW-Style,ﬂ the Employer refers
 to two vulgar messages left 
on the Employer™s Straight Talk
 Message Line by a drunken 
nonemployee union member. The booklet asserts that the non-
employee obtained Human Rela
tion Manager Chamber-lain™s 
name and telephone number at 
an organizational meeting. 
There is no evidence of this. Th
e booklet also asserts that the 
nonemployee claimed ﬁto have done
 harm to Carletta [Cham-
berlain]™s son.ﬂ There is no evidence of this. The drunken non-
employee alleges that he enga
ged in a homosexual act that 
Chamberlain™s son purportedly ﬁliked.ﬂ
4 The document does 
not point out that Chamberlain™s s
on is an adult and resides in a 
state other than Tennessee. The entry concludes that this inci-
dent ﬁopened the eyes of many Snap-On employees and made 
us all realize that having a Union here is a threat to our friendly 
atmosphere and good relationships
. Just look what™s happened 
to us already!ﬂ Contrary to the wording of the objection, the 
report of the conduct of the nonemployee did not constitute a 
threat. Although the publication 
materially misr
epresents the 
content of the vulgar telephone call, I do not find that it consti-
tutes objectionable conduct, and I recommend that this objec-
tion be dismissed. 
The Petitioner™s Object
ion 6 was withdrawn. 
Objection 7 alleges the solicita
tion of grievances and prom-
ise to remedy them, including em
ployee health insurance bene-
fits. The solicitation allegedly 
occurred on January 31, prior to 
the critical period, immediately after Taylor and several other 
employees told Chamberlain that they were organizing on be-

half of the Union. In his initial testimony, Taylor testified, ﬁI 
think that she even asked what our grievances were.ﬂ On cross-
examination, Taylor testified that ﬁwe volunteered the issues as 
a groupﬂ and that Chamberlain 
took notes. After listing their 
concerns, particularly with regard to the health insurance situa-
tion, Chamberlain stated, ﬁI don't
 blame you.ﬂ There is no pro-
bative evidence that Chamberlain solicited grievances. 
The remainder of this Objection alleges that the Employer 
granted improvements in employ
ee terms and conditions of 
employment including health insurance. I have found that the 
grant of benefits did violat
e the Act. Although announced on 
February 2, prior to the critical period, the first payment pursu-
ant to the reimbursement policy was not made until February 
16, well after February 7 when the representation petition was 
filed. The Petitioner, citing 
Scott Glass Products
, 261 NLRB 
906, (1982), argues that this action, occurring in the critical 
period, constituted objectionable conduct. 
                                                          
 4 The Charging Party, in its brief, co
rrectly notes that the tape played 
at the hearing was not properly transcribed. The transcript, at p. 621, 
omits the words ﬁand he liked it.ﬂ 
I disagree. The Board, in 
Kokomo
 Tube Co.
, 280 NLRB 357 
(1986) distinguished 
Scott Glass, and did not affirm the finding 
of the administrative law judge that the ﬁgrant and payment of 
the raise should properly be consid
ered as a distinct violation.ﬂ 
Rather, the Board held that, even though the benefit was not 
actually received until after the petition was filed, insofar as the 
benefit was effective prior to the 
filing of the petition, it did not 
constitute objectionable conduct. Id. at 358 fn. 8. 
Consistent with the forgoing precedent, I find that the Em-
ployer's actual payment of benefits pursuant to its prepetition an-
nouncement did not constitute ob
jectionable conduct, and, there-
fore, I recommend that this aspect of Objection 7 be dismissed. 
Objection 7 relates to solicita
tion and the granting of bene-
fits, ﬁincludingﬂ health insura
nce benefits. The Employer, con-
trary to my finding, argues that its announcement of retiree 
benefits did not violate the Act, 
and further argues that it was 
not encompassed in Objection 7. I need not engage in an ex-
tended analysis of whether th
e announcement is encompassed 
in Objection 7. Whether I consider it to be encompassed in 
Objection 7 is immaterial since this issue was alleged in the 
complaint, and it was fully litig
ated. Thus, there is no question 
that it is encompassed in Objection 13, the ﬁcatchall objectionﬂ 
relating to ﬁthese and other acts.ﬂ 
White Plains Lincoln Mer-
cury
, 288 NLRB 1133 (1988). 
The Petitioner™s Objection 8 
alleges that the Employer 
looked disfavorably upon union supporters and thereby con-
veyed an implied threat of retaliation against them. There was 
no evidence adduced in support of
 this Objection, and I rec-
ommend that it be dismissed. 
Objection 9 alleges the singling 
out of employee Taylor by 
posting a message on the Employer
™s electronic bulletin board 
advising that employees who want
ed their union authorization 
cards returned should ﬁsee Warren Taylor.ﬂ Taylor acknow-
ledges that, at a captive audience meeting of third shift employ-
ees, Plant Manager Oldenberg ma
de comments suggesting that 
several employees wanted their cards back. Taylor was aware 

that AN employee had requested that his card be returned, and 
it had been. He informed Oldenberg that if anybody wanted 
their card back that ﬁwe,ﬂ referring to the employee Organizing 
Committee, would get their card back ﬁif we could.ﬂ He did not 
grant permission for the Employer to use his name on the elec-
tronic bulletin board and was not asked if the Employer could 
use his name. When he observed 
that his name was being used, 
he informed his supervisor that he ﬁdid not like that.ﬂ Despite 
his protest, the message continued to run for ﬁa week or so.ﬂ  
Taylor was an outspoken advocate for the Union and assumed 
the position of spokesperson when responding to Oldenberg. 
The message did not demean Ta
ylor in any manner. The Peti-
tioner cites no case authority es
tablishing that the foregoing 
constitutes objectionable conduct. I recommend that this objec-
tion be dismissed.  
The Petitioner™s Objection 10 alleges threats of specified and 
unspecified reprisals in retaliation against employees who exer-
cised their right to engage in co
nduct protected by Section 7 of 
the Act. The Petitioner™s brief does not separately allege any 
specific threat in support of this
 objection, arguing that it is 
proved by the videos shown at
 the captive audience meetings. 
No statement in the videos is alleged as violating the Act. There 
 SNAP-ON TOOLS
, INC.  21is no probative evidence supporti
ng this objection and I rec-
ommend that it be dismissed. 
Objection 11 relates to surveillance and is coextensive with 
the complaint allegation insofar as the conduct occurred during 
the critical period. I have found 
that the Employer™s altering the 
normal method of which it utilized
 its surveillance camera in 
order to observe employee prot
ected activity violated Section 
8(a)(1) of the Act. Employee Warren Taylor's uncontradicted 
testimony establishes that handbilling occurred at the gate for 
two or three weeks after it bega
n on January 29, thus placing it 
well within the critical period that commenced on February 7, 
less than a week and a half 
after the handbilling began. All 
employees entering the gate were subjected to this surveillance, 
thus this conduct was clea
rly not de minimis. See 
Mercy Gen-
eral Hospital
, 334 NLRB 100, 108 (2001). This surveillance by 
the Employer constitutes objecti
onable conduct, thus Objection 
11 is sustained. 
Objection 12 alleges that the Employer threatened that selec-
tion of the Union would be futile, that the Employer would 
intentionally prolong and delay 
bargaining and that contract 
negotiations would result in 
freezing employee wages and 
benefits. In arguing that it ha
s proved this objection, Counsel 
for the Petitioner cites various st
atements in the videos shown 
at the captive audience meetings held by the Employer. No 
statements in the videos are alleged to violate the Act. Review 
of the transcripts of the videos reveals that they were carefully 
prepared and edited to convey the Employer's message. State-
ments such as UAW standi
ng for ﬁUnemployed Another 
Worker,ﬂ an implied threat of job loss if uttered by a supervisor 
of the Employer, are made as statements of opinion by the for-
mer Director of Human Relations of a plant in southwestern 
Virginia that had closed. Cf. 
Venture Industries, 330 NLRB 1133 (2000). As such, they constituted campaign propaganda to 
which the Union could respond. There are no unlawful threats 
of futility, prolonged negotiations, or freezing of wages and 
benefits. I recommend that Ob
jection 12 be dismissed. 
Assuming that the Employer™s announcement of retiree 
benefits shortly before the elec
tion is not encompassed within 
Objection 7, I find that it is 
encompassed within Objection 13, 
it violated Section 8(a)(1) of the Act, and it constituted objec-
tionable conduct. I have found that, after the petition was filed and prior to the 
election, the Respondent engaged in violations of Section 
8(a)(1) of the Act by engaging in surveillance and announcing 
retiree benefits to employees. 
This conduct is encompassed in 
the Petitioner™s Objections 11 and 13. Additionally, I have 
found that the Employer engaged in objectionable conduct by 
list keeping and threatening the inevitability of strikes and 
strike violence as alleged in Objections 1 and 4. 
I find that the foregoing violati
ons of the Act that occurred 
during the critical preelection period and correspond to the 
Petitioner™s objections, together with objectionable conduct 
alleged in the Petitioner's Objection 1 and 4, interfered with the 
employees™ free choice of representation and that that the elec-
tion must be set aside and a new election held. 
CONCLUSIONS OF 
LAW 1. By engaging in surveillance 
of employee union activities 
and by granting health care benefits and announcing retiree 
benefits in an effort to encourage employees to cease engaging 
in union activities, the Responden
t has engaged in unfair labor 
practices affecting commerce within the meaning of Section 
8(a)(1) and Section 2(6)
 and (7) of the Act. 
2. By issuing a final written wa
rning to an employee because 
of his union activities, the Res
pondent has engaged in unfair 
labor practices affecting commerce within the meaning of Sec-
tion 8(a)(1) and (3) and Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
The Respondent having discr
iminatorily warned David 
Markland, it must rescind the 
warning and, within 3 days, no-
tify him in writing that this has been done and that the warning 
will not be used against him in any way. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Snap-On Tools, 
Inc., Elizabethton, Tennes-
see, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Engaging in surveillance 
of employee union activities 
protected by Section 7 of the 
National Labor Relations Act.  
(b) Granting benefits to employees and or announcing retiree 
benefits to employees in an effort to discourage employees 
from supporting the Union. 
(c) Warning or otherwise di
scriminating against any em-
ployee for supporting the International Union, United Automo-
bile, Aerospace & Agricultural Implement Workers of Amer-
ica, UAW, or any other union. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, rescind the 
discriminatory warning issued
 to David Markland on May 22, 
2001, and within 3 days thereafter notify him in writing that 
this has been done and that the warning will not be used against 
him in any way. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Elizabethton, Tennessee,
 copies of the attached notice 
marked ﬁAppendix.ﬂ
6 Copies of the notice, on forms provided 
                                                          
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  22by the Regional Director for Re
gion 10, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
                                                                                            
 ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ployees and former employees em
ployed by the Respondent at 
any time since January 30, 2001. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
IT IS ALSO ORDERED
 that the complaint is dismissed insofar as 
it alleges violations of the 
Act not specifically found. 
IT IS FURTHER ORDERED
 that the election is set aside and Case 
10ŒRCŒ15186 is severed from Cases 10ŒCAŒ33020 and 10ŒCAŒ
33096 and remanded to the Regional Director to conduct a second 
election when he deems the circumstances permit a free choice. 
  